Exhibit 10.52

EMULEX CORPORATION

AMENDED AND RESTATED 2005 EQUITY INCENTIVE PLAN

PERFORMANCE STOCK UNIT AWARD AGREEMENT

This Performance Stock Unit Award Agreement (this “Agreement”), is made and
entered into effective as of the grant date (the “Grant Date”) set forth in the
Notice of Grant of Award attached hereto (the “Notice”), by and between Emulex
Corporation, a Delaware corporation (the “Company”), and the Director, Employee
or Consultant (“Grantee”) named in the Notice.

Pursuant to the Emulex Corporation Amended and Restated 2005 Equity Incentive
Plan (the “Plan”), the Administrator of the Plan has authorized the grant (the
“Award”) to Grantee of a Performance Award, consisting of performance-based
Restricted Stock Units (“Performance Stock Units”), upon the terms and subject
to the conditions set forth in this Agreement and in the Plan. Capitalized terms
not otherwise defined herein shall have the meanings ascribed to them in the
Plan. This Award is granted pursuant to Section 7.3 of the Plan.

NOW, THEREFORE, in consideration of the premises and the benefits to be derived
from the mutual observance of the covenants and promises contained herein and
other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

1. Basis for Award. This Award is made pursuant to the Plan for valid
consideration provided to the Company by Grantee. By Grantee’s execution of the
Notice, Grantee agrees to the terms and conditions of the Performance Stock
Units set forth in the Plan, the Notice, and this Agreement.

2. Performance Stock Unit Award. Each Performance Stock Unit represents the
right to receive one (1) share of the Common Stock of the Company (the “Common
Stock”) upon vesting. Grantee shall have none of the rights of a shareholder
with respect to shares of Common Stock underlying an Award, including the right
to vote the shares of Common Stock and to receive dividends thereon, unless and
until such shares of Common Stock are reflected as issued and outstanding shares
on the Company’s stock ledger.

3. Vesting. Subject to and contingent upon the achievement of the applicable
performance goals, as set forth in the Notice (the “Performance Goals”), and as
determined in accordance with Section 7.3 of the Plan, subject to Grantee’s
Continuous Service on the applicable vesting date, the Performance Stock Units
shall vest according to the vesting schedule set forth in the Notice. If Grantee
ceases Continuous Service for any reason (including, without limitation,
termination of employment or service by the Company, resignation by Grantee, or
Grantee’s death or Disability), all unvested Performance Stock Units immediately
shall be canceled. The Administrator may accelerate vesting of the Performance
Stock Units in such circumstances as it, in its sole discretion, may determine,
consistent with the terms of the Plan. Notwithstanding the foregoing or anything
to the contrary in the Company’s Change in Control Retention Plan (the
“Retention Plan”) or Grantee’s Key Employee Retention Agreement (“KERA”), as
applicable, in the event that Grantee’s Continuous Service is terminated by the
Company (or its successor) without Cause or by Grantee for Good Reason (as such
terms are defined in the Retention Plan or the KERA, as applicable), either (a)
during a period when the Company is party to an agreement, the consummation of
the transactions contemplated by which would result in the occurrence of a
Change in Control or (b) within 24 months following a Change in Control, then
any unvested Performance Stock Units shall not be forfeited at the time
Grantee’s Continuous Service is terminated, but rather, immediately shall become
fully vested and non-forfeitable (with the Performance Goals deemed to be
achieved at the target achievement level).

4. Conversion of Units and Issuance of Shares. Subject to the achievement of the
applicable Performance Goals, as determined in accordance with Section 7.3 of
the Plan, upon each vesting date, one (1) share of Common Stock shall become
issuable for each Performance Stock Unit that vests on such date. Within five
(5) days thereafter, upon satisfaction of any tax withholding obligations, the
Company will transfer to Grantee the number of shares of Common Stock with
respect to which the restrictions have lapsed. Any fractional Performance Stock
Unit remaining after the Award becomes partially vested on any partial vesting
date shall be settled in cash within five (5) days thereafter.



--------------------------------------------------------------------------------

5. Compliance with Laws and Regulations. The issuance and transfer of shares of
Common Stock shall be subject to compliance by the Company and Grantee with all
applicable requirements of federal and state securities laws, with all
applicable requirements of any stock exchange on which the Company’s Common
Stock may be listed at the time of such issuance or transfer, and other
applicable laws and regulations governing the Award.

6. Tax Withholding. Grantee shall pay to the Company (in cash, or to the extent
permitted by the Administrator, by tendering shares of Common Stock held by
Grantee, including shares of Common Stock underlying Performance Stock Units
that become vested (“Share Withholding”), with a Fair Market Value on the date
the Performance Stock Units vest equal to the amount of Grantee’s minimum
statutory tax withholding liability, or to the extent permitted by the
Administrator, a combination thereof) any federal, state or local taxes of any
kind required by law to be withheld with respect to the Performance Stock Units
that have vested. The Company shall, to the extent permitted by law, have the
right to deduct from any payment of any kind otherwise due to Grantee any
federal, state or local taxes of any kind required by law to be withheld with
respect to the Performance Stock Units. Payment of the tax withholding by a
Participant who is an officer, director or other “insider” subject to Section
16(b) of the Exchange Act by tendering Common Stock or in the form of Share
Withholding is subject to pre-approval by the Administrator, in its sole
discretion, in a manner that complies with the specificity requirements of Rule
16b-3 under the Exchange Act, including the name of the Participant involved in
the transaction, the nature of the transaction, the number of shares to be
acquired or disposed of by the Participant and the material terms of the Award
involved in the transaction.

7. No Right to Continued Service. Nothing in this Agreement shall be deemed to
impose any limitation on any right of the Company to terminate Grantee’s
employment or service at any time, with or without cause.

8. Representations and Warranties of Grantee. Grantee represents and warrants to
the Company that:

a. Terms of the Plan. Grantee has received a copy of the Plan, has read and
understands the Plan, the Notice and this Agreement, and agrees to be bound by
their terms and conditions.

b. Tax Consequences. Grantee acknowledges that there may be adverse tax
consequences upon the vesting of Performance Stock Units or disposition of the
shares of Common Stock underlying such Performance Stock Units once vested, that
Grantee should consult a tax advisor prior to such vesting or disposition, and
that Grantee will be responsible for his/her own tax liability as a result of
the grant or vesting of the Award.

c. Further Documents. Grantee agrees upon request to execute any further
documents or instruments necessary or desirable in the sole determination of the
Company to carry out the purposes or intent of the Award.

9. Compliance with U.S. Federal Securities Laws. Grantee understands and
acknowledges that notwithstanding any other provision of the Agreement to the
contrary, the vesting and holding of the Performance Stock Units is expressly
conditioned upon compliance with the Securities Act and all applicable federal
and state securities laws. Grantee agrees to cooperate with the Company to
ensure compliance with such laws.

10. Cancellation of Unvested Stock Units. Unless otherwise provided herein or in
an employment agreement, the terms of which have been approved by the
Administrator, if unvested Performance Stock Units do not become vested on or
before the expiration of the period during which the applicable vesting
conditions must occur, such unvested Performance Stock Units shall be
automatically cancelled immediately upon the occurrence of the event (including,
without limitation, a termination of Grantee’s Continuous Service or any failure
to satisfy the applicable Performance Goals) or time period after which such
unvested Performance Stock Units may no longer become vested.

 

2



--------------------------------------------------------------------------------

11. Transferability. Neither the Performance Stock Units, nor any interest
therein or amount or shares payable in respect thereof may be sold, assigned,
transferred, pledged or otherwise disposed of, alienated or encumbered, either
voluntarily or involuntarily prior to vesting.

12. Adjustments. The number of unvested Performance Stock Units and the
securities issuable upon vesting shall be automatically adjusted to reflect any
stock split, stock dividend, recapitalization, merger, consolidation,
reorganization, combination or exchanges of shares or other similar event
affecting the Company’s outstanding Common Stock subsequent to the effective
date of this Agreement.

13. Modification. The Agreement may not be modified except in writing signed by
both parties.

14. Plan Governs. The terms and provisions of the Plan are incorporated herein
by reference, and Grantee hereby acknowledges receiving a copy of the Plan. In
the event of a conflict or inconsistency between the terms and provisions of the
Plan and the provisions of this Agreement, the Plan shall govern and control.

15. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by Grantee or the Company to the Administrator for review.
The resolution of such a dispute by the Administrator shall be final and binding
on the Company and Grantee.

16. Entire Agreement. The Plan and the Notice are incorporated herein by
reference. This Agreement, the Notice and the Plan constitute the entire
agreement of the parties and supersede all prior undertakings and agreements
with respect to the subject matter hereof.

17. Notices. Any notice required to be given or delivered to the Company under
the terms of this Agreement shall be in writing and addressed to the Corporate
Secretary of the Company at its principal corporate offices. Any notice required
to be given or delivered to Grantee shall be in writing and addressed to Grantee
at the address shown in the Company’s records. All notices shall be deemed to
have been given or delivered upon: (a) personal delivery; (b) three (3) days
after deposit in the United States mail by certified or registered mail (return
receipt requested); (c) one (1) business day after deposit with any return
receipt express courier (prepaid); or (d) one (1) business day after
transmission by facsimile or telecopier.

18. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement shall be binding upon Grantee and Grantee’s
heirs, executors, administrators, legal representatives, successors and assigns.

19. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to its
conflict of law principles. If any provision of this Agreement is determined by
a court of law to be illegal or unenforceable, then such provision will be
enforced to the maximum extent possible and the other provisions will remain
fully effective and enforceable.

 

3